UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7465


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CECIL RAY, JR., a/k/a Esco,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge.     (3:06-cr-00008-JPB-JES-1; 3:10-cv-00057-JPB-
JES)


Submitted:   March 25, 2016                 Decided:   March 31, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cecil Ray, Jr.,    Appellant Pro Se.    Paul Thomas Camilletti,
Assistant United   States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cecil Ray, Jr., filed a 28 U.S.C. § 2255 (2012) motion

contending,        in    relevant       part,         that       his     attorneys        were

constitutionally         ineffective     in       advising        him    to     reject    the

Government’s second plea offer in favor of proceeding to trial,

and in advising him as to his sentence exposure if he proceeded

to trial.        We granted a certificate of appealability on these

claims    and    remanded     his     case    to      the    district      court    for    an

evidentiary hearing.          See United States v. Ray, 547 F. App’x 343

(4th Cir. 2013) (No. 13-6471).                   On remand, after the magistrate

judge held an evidentiary hearing, the district court found that

counsel    was     not    ineffective        in       advising     Ray    regarding       the

Government’s       second     plea    offer      or    Ray’s     sentencing       exposure.

Ray appeals for a second time.

       To succeed on his ineffective assistance claim, Ray must

show    that:     (1)    counsel’s     failures          fell     below    an     objective

standard     of     reasonableness,           and       (2)      counsel’s        deficient

performance was prejudicial.                 In Lafler v. Cooper, 132 S. Ct.
1376,    1384-85    (2012),     the    Supreme         Court     held    that    the     Sixth

Amendment       right    to   counsel    applies            to   the     plea    bargaining

process, and prejudice occurs when, absent deficient advice, the

defendant would have accepted a plea that would have resulted in

a less severe conviction, sentence, or both.                              In Missouri v.

Frye, 132 S. Ct. 1399, 1408 (2012), the Supreme Court held that

                                             2
a component of the Sixth Amendment right to counsel in the plea

bargaining context is that counsel has a duty to communicate any

offers   from    the   Government      to    his    client.    We    review     the

district court’s conclusions of law de novo and its findings of

fact for clear error.         United States v. Nicholson, 611 F.3d 191,

205 (4th Cir. 2010).

     After      reviewing     the   record    and    the   transcript     of    the

evidentiary hearing, we find no reversible error in the district

court’s denial of relief.           Accordingly, we affirm the judgment

of the district court.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court   and    argument     would    not   aid   the

decisional process.

                                                                          AFFIRMED




                                        3